Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 1/14/2022 in which claims 27-46 are pending, and claims 27, 36, 38, 42, and 46 are currently amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lenox tool catalogue), herein referred to as Lenox in view of Denton et al. (U.S. Patent D848,728, Pozzoli (U.S. Patent 5,743,390), Rackley (U.S. Patent 5,078,266) and Rupert (U.S. Patent 4,846,343).  In regards to claim 27 and 42, 43 and 44, Lenox discloses a cutter kit comprising: a first cutter (‘TS1) including a first cutting wheel selectively engageable with and operable to cut a first work piece, and a first housing assembly supporting the first cutting wheel for movement about an axis, the first housing assembly having a first outer surface and defining a first opening (c-shaped opening for pipe) operable to receive the first work piece (pipe); a second cutter (‘s34) including a second cutting wheel selectively engageable with and operable to cut a second work piece, and a second housing assembly supporting the second cutting .
Lenox does not disclose wherein the first and second receptacles comprise first and second posts, wherein the first post is positioned in the first opening and the second post is positioned in the second opening such that the first wall and first post releasably retain the first cutter and the second wall and the second post releasebaly retain the second cutter.   




    PNG
    media_image1.png
    1329
    1143
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    718
    680
    media_image2.png
    Greyscale

Attention is further directed to the Denton, Pozzoli, Rackley, and Rupert references, which are not being cited in combination, but rather to set forth the state of the art at the time of the invention.  Denton discloses a stethoscope holder wherein a recess has been formed in the holder to hold the stethoscope.  Denton shows that within the recess, additional supporting structure that is not connected to the 
In regards to claim 28, the modified device of Lenox discloses wherein the first opening is elongated (the opening for the pipe P is elongated, forming a “j” shape as shown by Lennox above) and extends from the first outer surface (of the cutter) 
In regards to claim 29, the modified device of Lenox discloses wherein a portion of the first cutting wheel extends into the opening (into the opening that receives the pipe to cut the pipe), and wherein the first post has a recess to receive the portion of the first cutting wheel.  It would be understood that the first post would extend around the protruding cutter wheel, thereby forming a space in the post for the mating contour to the wheel.
In regards to claim 30, the modified device of Lenox discloses wherein the first cutter (‘TS1) is operable to cut a first work piece having a first diameter, and wherein the second cutter (‘s34) is operable to cut a second work piece having a second diameter, the second diameter being different than the first diameter (varying opening sizes for varying pipe diameters).

Claims 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lenox tool catalogue), herein referred to as Lenox in view of Denton et al. (U.S. Patent D848,728, Pozzoli (U.S. Patent 5,743,390), Rackley (U.S. Patent 5,078,266) and Rupert (U.S. Patent 4,846,343).    Claim 36 is rejected as substantially set forth by claim 27 above.  Additionally, the modified device of Lenox does not disclose that the first post has a first arcuate surface having a radius of curvature corresponding to a radius of curvature of the second outer surface of the second cutter outer surface.  It is noted that as the claims are set forth that the surface of the opening for the workpiece can be considered an “outer surface”, as is indicated in dashed lines in the annotated drawing St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It would have been obvious to one having ordinary skill in the art to have provided a duplicate cutter such that the post that fit the first cutter also fit the second cutter, wherein the outer surface as identified below would have the same diameter as the form fitting post, as a backup cutter in the event that the first cutter breaks.   Lenox also discloses that at least a portion of the second cutter nests within an opening of the first cutter when the first post is positioned within the first opening and the second post is positioned within the second opening as demonstrated below with the overlapping/ nesting circles. 

    PNG
    media_image3.png
    473
    871
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    387
    421
    media_image4.png
    Greyscale

Alternatively, considering the second outer surface the second cutter (‘s34) to be the outermost peripheral surface, that would abut the modified post of the first cutter (‘TS1). 
    PNG
    media_image5.png
    467
    871
    media_image5.png
    Greyscale


In regards to claim 37, the modified device of Lenox discloses wherein the second receptacle (for the second cutter) comprising a second post (second post for the second cutter as modified) positionable in the second opening (of the second cutter ‘s34).
In regards to claim 38, the modified device of Lenox discloses a third cutter (‘s12) including a third cutting wheel (similar to the first and second cutters) selectively engageable with and operable to cut a third work piece; and a third housing assembly (casing of the third cutter) supporting the third cutting wheel for movement about an axis, the third housing assembly having a third outer surface (outer peripheral surface) and defining a third opening (c-shaped opening for pipe) operable to receive the third work piece; wherein the second post (post for second cutter) comprises a second post outer surface that comprises a second arcuate surface having a radius of curvature (as similarly modified for the first post) corresponding to a radius of curvature diameter of the third outer surface of the third cutter (outer peripheral surface), allowing at least a portion of the third cutter to nest within the second opening when the second post is positioned within the second opening and the third post is positioned within the third 
In regards to claim 39, the modified device of Lenox discloses wherein a portion of the first cutting wheel extends into the opening (opening of ‘TS1 to cut the pipe P), and wherein the first post (as modified) has a recess to receive the portion of the first cutting wheel.  It would be understood that the first post would extend around the protruding cutter wheel, thereby forming a space in the post for the mating contour to the wheel. 
In regards to claim 40, the modified device of Lenox discloses wherein the first cutter (‘TS1) is operable to cut a first work piece having a first diameter (1 inch), and wherein the second cutter (‘s34) is operable to cut a second work piece having a second diameter (3/4 inch), the second diameter being different than the first diameter.

Claims 31-32, 34 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lenox tool catalogue), herein referred to as Lenox in view of Denton et al. (U.S. Patent D848,728), herein referred to as Denton, Pozzoli (U.S. Patent 5,743,390), Rackley (U.S. Patent 5,078,266) and Rupert (U.S. Patent 4,846,343) and in further view of Hutchins et al. (U.S. Patent 4,836,374), herein referred to as Hutchins. 
The modified device of Lenox discloses the claimed invention except wherein the case assembly includes an outer case assembly, and an insert supported by the outer case assembly, the insert providing the first receptacle and the second receptacle, rather, Lenox discloses that the case and receptacles are integral.   Attention is further directed to the Hutchins fitted tool case.  Hutchins discloses that a rigid support member 
As both direct molding and inserts are known in the art for performing the same function of maintaining tools in recesses within carrying cases, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized inserts in the Lenox housing instead of directly molding the recesses into the housing as taught by Hutchins as an alternative means of securing the tools, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Thereby increasing the versatility of the casing design, allowing the casing to be utilized with a variety of inserts, specially designed for different tooling operations. 
Therefore, the modified device of Lenox discloses wherein the case assembly (e.g. Hutchins) includes an outer case assembly (2/4 Hutchins) and an insert (36 Hutchins Fig. 7) supported by the outer case assembly, the insert providing the first receptacle (as shown by Lenox) and the second receptacle (as shown by Lenox).
In regards to claim 32, the modified device of Lenox discloses wherein the outer case assembly includes a first case half (2 Hutchins) and a second case half (4 Hutchins) wherein the insert is a first insert (36 Hutchins Fig. 7) and is supported by one of the first case half and the second case half and wherein the kit further comprises a second insert (36 Hutchins Fig. 7) supported by the other of the first case half (4), the second insert providing a component support (e.g. Hutchins discloses that other recesses for holding additional tools can be inserted in both inserts).
.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Lenox tool catalogue), herein referred to as Lenox in view of Denton et al. (U.S. Patent D848,728), herein referred to as Denton, Pozzoli (U.S. Patent 5,743,390), Rackley (U.S. Patent 5,078,266) and Rupert (U.S. Patent 4,846,343) and in further view of Hutchins et al. (U.S. Patent 4,836,374), herein referred to as Hutchins and in further view of Studdard (U.S. Patent 3,760,473).
The modified device of Lenox does not disclose that a reamer pen is supported by the component support.  Studdard discloses that when a plumber installs conduits in a building, that various tools are needed among them pipe cutter and a reaming file to remove the remove the jagged pieces of metal from the conduit.  As it is known from at least Hutchins to utilize a tool case with multiple tools in the same case, and as shown by Studdard that reaming pens are known to be used in piping applications, it would have been obvious to one having ordinary skill in the art to have adapted the tool case of Lenox to also support a reaming pen to consolidate the needed tools into one case. 


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Lenox tool catalogue), herein referred to as Lenox in view of Denton et al. (U.S. Patent D848,728), herein referred to as Denton, Pozzoli (U.S. Patent 5,743,390), Rackley (U.S. Patent . 
The modified device of Lenox discloses the claimed invention except that the insert is a first insert and is removably supported by the outer case assembly, and wherein the case assembly further includes a second insert removably supportable by the outer case assembly, the second insert replacing the first insert.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided a backup insert for replacement of the first insert should the insert crack or break and, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Claims 42 is are rejected under 35 U.S.C. 103 as being unpatentable over Lenox tool catalogue), herein referred to as Lenox in view of Hutchins et al. (U.S. Patent 4,836,374), herein referred to as Hutchins.  In regards to claim 42 Lenox discloses a cutter kit comprising: a first cutter (‘TS1) including a first cutting wheel selectively engageable with and operable to cut a first work piece, and a first housing assembly supporting the first cutting wheel for movement about an axis, the first housing assembly having a first outer surface and defining a first opening (c-shaped opening for pipe) operable to receive the first work piece (pipe); a second cutter (‘s34) including a second cutting wheel selectively engageable with and operable to cut a second work piece, and a second housing assembly supporting the second cutting wheel for .
The modified device of Lenox discloses the claimed invention except wherein the case assembly includes an outer case assembly, and an insert supported by the outer case assembly, the insert providing the first receptacle and the second receptacle, rather, Lenox discloses that the case and receptacles are integral.   Attention is further directed to the Hutchins fitted tool case.  Hutchins discloses that a rigid support member 36 can be used that fills the cavities in each of the platform members 12a and 12b and in provided with recesses of varying shapes for holding and maintaining the tools. 
As both direct molding and inserts are known in the art for performing the same function of maintaining tools in recesses within carrying cases, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized inserts in the Lenox housing instead of directly molding the recesses into the housing as taught by Hutchins as an alternative means of securing the tools, since it has been held Nerwin v. Erlichman, 168 USPQ 177, 179.  Thereby increasing the versatility of the casing design, allowing the casing to be utilized with a variety of inserts, specially designed for different tooling operations. 

    PNG
    media_image1.png
    1329
    1143
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    718
    680
    media_image2.png
    Greyscale

Claims 43-45 is are rejected under 35 U.S.C. 103 as being unpatentable over Lenox tool catalogue), herein referred to as Lenox in view of Hutchins et al. (U.S. Patent 4,836,374), herein referred to as Hutchins and in further view of of Denton et al. (U.S. Patent D848,728, Pozzoli (U.S. Patent 5,743,390), Rackley (U.S. Patent 5,078,266) and Rupert (U.S. Patent 4,846,343). 

Lenox does not disclose wherein the first and second receptacles comprise first and second posts, wherein the first post is positioned in the first opening and the second post is positioned in the second opening such that the first wall and first post releasably retain the first cutter and the second wall and the second post releasebaly retain the second cutter.   
Attention is further directed to the Denton, Pozzoli, Rackley, and Rupert references, which are not being cited in combination, but rather to set forth the state of the art at the time of the invention.  Denton discloses a stethoscope holder wherein a recess has been formed in the holder to hold the stethoscope.  Denton shows that within the recess, additional supporting structure that is not connected to the surrounding recess protrudes through the center of the stethoscope to allow the stethoscope to cross over itself in the container.    Pozzoli discloses a container holding a plurality of compact disks wherein the housing has a wall and recess for each disk and a central coupling element 23 for holding the individual disks in the container housing.  Rackley discloses a case for saw blades, wherein a tubular boss 34/36 is utilized in combination with a housing base cavity 15 to hold the blade within the case.    Rupert discloses a clinical fiber optic cable stored in a container where a depression in the one side forms a circular compartment for holding the cylindrical cable.  A raised 
In regards to claim 44, the modified device of Lenox discloses wherein the first wall and the first post cooperate to releasably retain the first cutter (TS1), and the second wall and the second post cooperating to releasably retain the second cutter (‘s34). 
In regards to claim 45, the modified device of Garton discloses wherein a portion of the first cutting wheel (110) extends into the opening (per Fig. 2 to cut the pipe P), and wherein the first post has a recess to receive the portion of the first cutting wheel.  It would be understood that the first post would extend around the protruding cutter wheel, thereby forming a space in the post for the mating contour to the wheel. 



Claim 46 isrejected under 35 U.S.C. 103 as being unpatentable over Lenox tool catalogue), herein referred to as Lenox in view of Hutchins et al. (U.S. Patent 4,836,374), herein referred to as Hutchins and in further view of Denton et al. (U.S. Patent D848,728, Pozzoli (U.S. Patent 5,743,390), Rackley (U.S. Patent 5,078,266) and Rupert (U.S. Patent 4,846,343).  The modified device of Lenox does not disclose that the first post has a first arcuate surface having a radius of curvature corresponding to a radius of curvature of the second outer surface of the second cutter outer surface.  It is noted that as the claims are set forth that the surface of the opening for the workpiece can be considered an “outer surface”, as is indicated in dashed lines in the annotated drawing below. For the first post for the first cutter to have radius of curvature corresponding to the radius of curvature of the second cutter’s outer surface as annoted below, since as modified, the posts are substantially form fitting, the second cutter would be identical in size to the first cutter. Providing a second cutter with an identical structure of the first cutter is a duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It would have been obvious to one having ordinary skill in the art to have provided a duplicate cutter such that the post that fit the first cutter also fit the second cutter, wherein the outer surface as identified below would have the same diameter as the form fitting post, as a backup cutter in the event that the first cutter breaks.   Lenox also discloses that at least a portion of the second cutter nests within an opening of the first cutter when the first post is positioned within the first opening and the second post is positioned within the second opening as demonstrated below with the overlapping/ nesting circles. 

    PNG
    media_image3.png
    473
    871
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    387
    421
    media_image4.png
    Greyscale

Alternatively, considering the second outer surface the second cutter (‘s34) to be the outermost peripheral surface, that would abut the modified post of the first cutter 
    PNG
    media_image5.png
    467
    871
    media_image5.png
    Greyscale

As demonstrated by the prior art, and especially as shown by the Denton stethoscope holder, it is known to fill the voids with material that contours to the inner and outer surfaces of the surrounding structure.  It would have been obvious to one having ordinary skill in the art to have provided posts in the Lenox container that contoured to both the first and second cutter in the area identified above as the opening area for the post, as at least demonstrated by Denton to add additional security to the cutters such that they did not move or become displaced during transport. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 27-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/14/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724